Appeal by defendant from a judgment of the County Court, Nassau County (Delin, J.), rendered September 12, 1983, convicting him of promoting gambling in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, without a hearing, of so much of defendant’s omnibus motion as sought to challenge the issuance of an eavesdropping warrant.
Judgment affirmed and case remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (5).
We find no merit to defendant’s contention with respect to the issuance of the eavesdropping warrant. Moreover, defendant by his plea of guilty, forfeited his right to challenge the geographical jurisdiction of Nassau County to prosecute the instant offense (see, People v Williams, 14 NY2d 568, rearg denied 14 NY2d 689; People v Mattina, 106 AD2d 586; People v Amato, 101 AD2d 890; People v Ebron, 116 Misc 2d 774). If we were to consider the issue, we would, in any event, find that the record establishes that Nassau County’s assertion of jurisdiction was proper (CPL 20.40 [1] [a]; People v Botta, 100 AD2d 311). Lazer, J. P., Mangano, Thompson and Rubin, JJ., concur.